In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, entered October 20, 1959, denying, after a hearing, his application to set aside a judgment entered in that court *698on February 11, 1955, convicting him, after trial by jury, of the crime of robbery in the first degree, and sentencing him to serve from 15 to 30 years {People v. Toulon, 2 A D 2d 979, motion for reargument denied 6 A D 2d 1017, leave to appeal denied Nov. 7, 1958). Order affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.